Citation Nr: 0621275	
Decision Date: 07/19/06    Archive Date: 08/02/06

DOCKET NO.  04-02 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for low back disability. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from November 1966 to 
January 1967.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in August 2003 
and a statement of the case was issued in October 2003.  A 
substantive appeal was received in January 2004, however it 
was unsigned.  After the RO notified the veteran, a signed 
substantive appeal was received in May 2005.  

The Board issued a previous decision on the merits in 
November 2005.  However, there was correspondence which had 
not yet been associated with the claims file.  In the 
correspondence, the veteran requested a Board hearing.  Thus, 
in January 2006, the Board vacated its previous decision and 
remanded the case for a hearing.  A Board hearing at the RO 
was scheduled in April 2006; however, the veteran failed to 
appear and a motion has not been filed requesting a new 
hearing. 


FINDINGS OF FACT

1.  Low back disability was not noted at the time of the 
veteran's entry into service.
 
2.  Clear and unmistakable evidence shows spondylolisthesis, 
lumbar spine, preexisted service.
 
3.  Clear and unmistakable evidence shows that there was no 
increase in the underlying severity of the veteran's 
preexisting spondylolisthesis, lumbar spine, during his 
period of active duty service.
 
4.  There was no separate low back disability manifested 
during the veteran's active duty service.


CONCLUSIONS OF LAW

1.  The veteran is presumed to have been sound as to low back 
disability at the time of entry into service.  38 U.S.C.A. 
§ 1111 (West 2002). 

2.  The presumption that the veteran was sound as to low back 
disability has been rebutted.  38 U.S.C.A. § 1111 (West 
2002).

3.  Spondylolisthesis, lumbar spine, preexisted the veteran's 
entry into active duty service.  38 U.S.C.A. § 1111 (West 
2002).

4.  The veteran's preexisting spondylolisthesis, lumbar 
spine, was not aggravated by the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 
3.303 (2005).

5.  Low back disability, other than spondylolisthesis, lumbar 
spine, was not incurred in or aggravated by the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), and 3.326(a) (2005).  Under the VCAA, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The record shows that in an April 2003 VCAA letter, the 
appellant was informed of the information and evidence 
necessary to warrant entitlement to the benefits sought.  The 
appellant was also advised of the types of evidence VA would 
assist him in obtaining as well as his own responsibilities 
with regard to identifying relevant evidence.  See Quartuccio 
v. Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002).

The Board also notes that the April 2003 VCAA letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  He was advised, at pages 1-2, to submit 
information describing the additional evidence or the 
evidence itself.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The United States Court of Appeals for Veteran Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in April 2003, which was prior to the 
May 2003 rating decision.  Accordingly, the requirements the 
Court set out in Pelegrini have been satisfied.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 488.
      
In the present appeal, the April 2003 VCAA letter provided 
notice to the appellant of what type of information and 
evidence was needed to substantiate the claim for service 
connection, but it did not give notice of the types of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  The Board notes 
that in June 2006, the veteran was provided notice in 
compliance with Dingess/Hartman.  Nevertheless, the notice 
was sent at the same time that the case was returned to the 
Board; and thus, did not provide the veteran with adequate 
time to respond.  Despite the inadequate notice provided to 
the appellant, the Board finds no prejudice to the appellant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet.App. 384, 394 (1993) (where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).   In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records and VA treatment records.   No 
additional pertinent evidence has been identified by the 
claimant.  In the present case, the Board finds that the 
record as it stands includes adequate competent evidence to 
allow the Board to decide the case and no further action, 
including an examination and/or medical opinion, is 
necessary.  See generally 38 C.F.R. § 3.159(c)(4 

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue on appeal. 



Analysis

The issue before the Board involves a claim of entitlement to 
service connection for low back disability. Applicable law 
provides that service connection will be granted if it is 
shown that the veteran suffers from disability resulting from 
an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity. 38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).
 
By statute, every veteran shall be taken to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service. 38 U.S.C.A. § 1111.
 
Until recently, the provisions of 38 C.F.R. § 3.304(b) only 
required a finding that clear and unmistakable evidence 
showed that a injury or disease existed prior to service in 
order to rebut the presumption of soundness.  However, the 
provisions of 38 C.F.R. § 3.304(b) were invalidated as being 
inconsistent with 38 U.S.C.A. § 1111.  See generally Cotant 
v. Principi, 17 Vet.App. 116 (2003), Jordan v. Principi, 17 
Vet.App. 261 (2003), Wagner v. Principi, No. 02-7347 (Fed. 
Cir. June 1, 2004), VAOPGCPREC 3-2003 (July 16, 2003).  
Pursuant to these developments, it is now clear that in order 
to rebut the presumption of soundness at service entry, there 
must be clear and unmistakable evidence showing that the 
disorder preexisted service and there must be clear and 
unmistakable evidence that the disorder was not aggravated by 
service.  The claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  VAOPGCPREC 3-2003 (July 16, 2003).

The veteran's spine and other musculoskeletal were clinically 
evaluated as normal on his August 1966 entrance exam.  The 
veteran is therefore presumed to have been sound at the time 
of entry into service.  Service medical records show that the 
veteran was seen with complaints of back pain shortly after 
entry into service, and medical studies revealed 
spondylolisthesis of the lumbar spine.  Service medical 
records include notations regarding history furnished by the 
veteran to the effect that he had back pain for several 
years. 

After reviewing the evidence, the Board also finds that there 
is clear and unmistakable evidence that there was a 
preexisting back disability.  The veteran's service medical 
records indicate that the veteran reported a history of an 
old back problem and history of backache for four to five 
years during the course of seeking treatment.  These records 
showing the veteran's own admission of a pre-service history 
of medical problems during the course of inservice medical 
treatment constitute clear and unmistakable evidence that 
back disability preexisted service.  Doran v. Brown, 6 
Vet.App. 283, 286 (1994).
 
However, as set forth in VAOPGCPREC 3-2003, in order to rebut 
the presumption of soundness, there must also be clear and 
unmistakable evidence that the disorder was not aggravated 
during service.  In this regard, service records show that 
military doctors during a January 1967 medical board 
proceeding concluded that there was no aggravation of the 
veteran's spondylolisthesis, lumbar spine, during service.  
The Board believes that this evidence showing that trained 
medical personnel were of the opinion that there was no 
aggravation is highly significant.  The military medical 
personnel had the opportunity to examine and observe the 
veteran during the time period at issue.  It was the medical 
board's conclusion that there was no aggravation.  Although 
the record does show low back complaints during service, it 
appears that such complaints reflected temporary flare-ups.  
Such temporary flare-ups during service of the symptoms of a 
disability, without overall worsening of the condition 
itself, do not constitute aggravation of the disability.  See 
Hunt v. Derwinski, 1 Vet.App. 292, 296 (1991).  

The Board also observes that there is no contrary competent 
medical evidence to regarding the question of aggravation.  
There are no post-service medical records, except a May 2003 
VA treatment record that merely refers to a history of low 
back pain that has come and gone over the years.  There is 
nothing in these post-service records to suggest aggravation 
during service.  Moreover, in his January 2003 claim, the 
veteran did not report any post-service treatment.  There is 
no competent supporting evidence of any pertinent symptoms 
for over 35 years after service.  The Board therefore finds 
that the military medical board finding that there was no 
aggravation constitutes clear and unmistakable evidence to 
that effect.
 
Based on the overall record, the Board is compelled to 
conclude that the veteran's spondylolisthesis, lumbar spine, 
preexisted his active duty service and was not aggravated by 
his short period of active duty service.  The record includes 
clear and unmistakable evidence supporting such a conclusion.  

Moreover, there is also nothing in the service medical 
records to suggest that there was a separate injury to the 
back during service which resulted in chronic back 
disability.  The Board therefore further concludes that the 
preponderance of the evidence is against a finding that any 
low back disability, separate from spondylolisthesis of the 
lumbar spine, was manifested during service or is otherwise 
related to service.  

In sum, service connection for low back disability is not 
warranted on any basis.




ORDER

The appeal is denied. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


